Citation Nr: 1804578	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  16-35 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing loss, rated 10 percent disabling prior to April 1, 2016, and 20 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  That rating decision granted service connection for bilateral hearing loss, and assigned an initial 10 percent rating from July 23, 2013.  A July 2016 rating decision increased the hearing loss rating to 20 percent disabling, from April 1, 2016.  As that decision constitutes less than the maximum benefit allowed by law and regulation, the claim for an initial higher rating for the service-connected bilateral hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


The Board acknowledges that the Veteran, on his substantive appeal, requested to appear at an in-person (Travel Board) hearing.  Instead, he was scheduled for the videoconference hearing before the undersigned.  The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) by videoconference hearing in November 2017.  Subsequently, in a November 2017 letter, the Veteran again requested an in-person hearing, contending that because of his hearing difficulty, such would be preferable.  However, the Board notes that the Veteran has already been provided the opportunity to testify before a VLJ.  He was able to communicate effectively during the hearing despite his hearing loss disability and he provided sufficient testimony for the Board to proceed in this matter.  The Veteran also has had the opportunity to submit evidence and written arguments on his behalf.  For these reasons, the Board finds that there is no good cause for a second, in-person, hearing, particularly as scheduling such would cause undue delay.

At his hearing before the undersigned, the Veteran reported occupational impairment due to his hearing loss disability.  As such, a claim for TDIU is part-and-parcel of his increased rating claim for hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA audiological examination in April 2016.  A subsequent audiometry report submitted by the Veteran appears to show some worsening of the Veteran's hearing since the April 2016 examination.  Further, at the hearing in November 2017, the Veteran specifically indicated that his hearing had worsened since the April 2016 VA audiological examination.

The record raises the question as to the current severity of the Veteran's service-connected bilateral hearing loss.  As such, the case must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims file must be reviewed in conjunction with the examination.  All appropriate diagnostic testing should be conducted.  The examination must include puretone thresholds (in decibels) and Maryland CNC testing.  In addition to the objective test results, the examiner should describe the functional effects caused by the Veteran's hearing loss.

The examiner should also comment on the effects of the Veteran's service-connected hearing loss disability on his ability to secure and follow a gainful occupation.

2.  Then, readjudicate the appeal, to include consideration of entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




